Citation Nr: 1743738	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for residuals of a right medial clavicle resection.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1962 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was remanded in August 2016 for procedural reasons which, unfortunately, have yet to be properly addressed.  For reasons discussed in more detail below, the claim must again be remanded before the Board may adjudicate the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The case is REMANDED for the following action:

1. THE RO IS ADVISED that in August 2016, the Board noted that the claim had been incorrectly established as one for service connection instead of a claim for an increased rating. The Board directed that the claim for a higher rating be adjudicated by the RO. 

The RO apparently found that a perfected appeal had been filed because it issued a supplemental statement of the case (SSOC) in February 2017.  However, an adjudication (rating decision) and statement of the case specifically addressing the issue of entitlement to a higher rating for a right shoulder disability has not been issued.  Because the rights of a Veteran to due process are separate at different stages of a proceeding, the providing of an SSOC does not in this case equate to an adjudication. In particular, the Veteran must be informed of opportunity to perfect his appeal and, should he so choose, to have a hearing on the merits of the appeal.  

2. THE RO MUST provide the Veteran with appropriate appellate rights regarding his claim for a higher disability rating.  Inform the Veteran of his right to submit a substantive appeal (VA Form 9) and to have a hearing before a Veterans Law Judge (should he so elect).  If the Veteran files a timely substantive appeal, following receipt of notice of his appellate rights, return the claim to the Board for adjudication.  Should the Veteran request a Travel Board of Videoconference hearing with a Veterans Law Judge, schedule one at the RO at the earliest possible convenience.  Any evidentiary development deemed to be necessary prior to returning the case to the Board should also be accomplished.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




